Citation Nr: 0412395	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-09 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disability (claimed as vaginal discharge and/or 
a female disorder).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary disability (claimed as urinary tract infection).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that new and material evidence 
adequate to reopen a claim for service connection for vaginal 
discharge (previously claimed as urinary tract infection 
and/or a chronic female disorder) had not been submitted.  
The veteran subsequently perfected this appeal.

In April 2001, a videoconference hearing was held before the 
undersigned.

In September 2001, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a gynecological 
disability, characterized variously as vaginal discharge, 
urinary tract infection, or female disorder.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  In April 2002, appellee filed a 
Motion for Remand and to Stay Further Proceedings.  By Order 
dated in May 2002, the CAVC vacated the Board's September 
2001 decision and remanded this matter for readjudication.

In October 2002, the Board again considered the veteran's 
claims to reopen.  Pursuant to the Motion for Remand, the 
Board recharacterized the issues as stated above.  The Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for gynecological and urinary 
disabilities.  The veteran subsequently appealed this 
decision to the CAVC.

In July 2003, the Appellant filed a brief requesting that the 
Court reverse the Board; or in the alternative, remand the 
matter for further compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Thereafter, in November 2003, 
the parties filed a Joint Motion for Remand.  The parties 
agreed that a remand was required because the Board failed to 
articulate its reasons and bases as to how VA complied with 
the duty to notify provisions of the VCAA.  By Order dated in 
November 2003, the CAVC vacated the Board's October 2002 
decision and again remanded the matter for readjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the VCAA.  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The November 2003 Joint Motion indicates that the Board 
failed to adequately discuss the notice requirements pursuant 
to the VCAA, and further indicates that nowhere in the record 
was Appellant advised as to what evidence she was responsible 
for providing and what evidence VA would provide.  Therefore, 
this case must be remanded for further adjudication pursuant 
to the VCAA.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the veteran must be 
notified of the evidence necessary to 
substantiate her claims; of the 
information and evidence that VA will 
seek to obtain; and of the information 
and evidence that the claimant is 
responsible for providing.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2. Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
1) whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
gynecological disability (claimed as 
vaginal discharge and/or a female 
disorder); and 2) whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a urinary disability 
(claimed as urinary tract infection).  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




